                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

 ALEXANDER BEDNAR,                                 )
 et al.,                                           )
                                                   )
        Plaintiffs,                                )
                                                   )
 v.                                                )
                                                   )           Case No. CIV-19-224-G
 PAUL HESSE,                                       )
 et al.,                                           )
                                                   )
        Defendants.                                )


ENTER ORDER:

Case transferred to Timothy D. DeGiusti. HEREAFTER, PLEASE REFER TO CASE AS
CIV-19-224-D.

Please note that for future filings in this case, the letter at the end of the number should now be a(n)
“D“ rather than a(n) “G.” This is important to insure the prompt distribution of pleadings to the
proper judge.

By direction of District Judge Charles B. Goodwin, we have entered the above enter order.


                                              CARMELITA REEDER SHINN, CLERK OF COURT



                                              By       /s/Jacob Buckle
                                                                          DEPUTY CLERK
